DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 08/09/2021, with respect to the objections to the drawings have been fully considered and are persuasive.  The objections to the drawings has been withdrawn. 
Applicant’s arguments with respect to claims 1-11 have been considered but are moot due to the amendment to the claims.
A new rejection of Fuhr et al (US 20140234687 A1) in view of Maguire et al (US 20180212292 A1) further in view of Ruter et al (US 20140322582 A1) has been set forth below due to the amendment to the claims.

Claim Status
Claim 1 has been amended.
Claim 4 is cancelled.
Claims 12-17 have been added; support for these claims can be found in Figs. 2 and 4-5.
Claims 1-3 and 5-17 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Maguire et al (US 20180212292 A1) further in view of Ruter et al (US 20140322582 A1).
Regarding claim 1, Fuhr discloses a battery module (22 in Fig. 7) comprising a plurality of battery cells (electrochemical cells 24 in Fig. 7) received in a receptacle space (sockets 44 in Fig. 7) of the battery module ([0046]). Fuhr discloses a temperature-regulating plate (tray 42 which is formed of thermally conductive plate 43 and upper portion 41, “thermally conductive plate 43 is the lower portion of the tray 42 and is … integrally formed with the upper portion 41 of the tray 42”, Fig. 7 and 8, [0055]) configured for regulating the temperature of the plurality of battery cells (“the thermally conductive plate 43 may be configured to have the thermal management fluid flow through the thermally conductive plate 43”, Fig. 7 and 8, [0056]), 
Fuhr discloses a housing element of the battery module that closes off the receptacle space with respect to surroundings of the battery module (“a housing or cover (not shown) to enclose and/or retain the plurality of cells 24”, [0047]).  
Fuhr discloses the temperature-regulating plate having a receptacle element (flat section of bosses, shown in annotated Fig. 8 below) that receives a housing element and a securing element (holes of bosses, shown in annotated Fig. 8 below) that is used to connect the housing element to the temperature-regulating plate ([0047]). 

Maguire teaches first attachment features (70A in Fig. 6A-7B) that protrude upwards from the sidewalls of a tray (62 in Fig. 6A-7B), but can also be molded together with other portions of the tray ([0052], [0053]). Maguire teaches that the first attachment features include a clip arm (74 in Fig. 6A and 6B) and a hook portion (81 in Fig. 6A-7B) including an overhang surface (82 in Fig. 6A-7B), and that the first attachment features mate with second attachment features (72 in Fig. 6A-7B) of a battery assembly (25 in Fig. 6A and 6B, [0057]). Maguire teaches the first attachment pieces are flexible thermoplastic and are flexible between a first and second position ([0060], [0061]). Maguire teaches when a battery assembly is placed onto the tray the first attachment features flex outward away from the battery assembly (Fig. 7A) until the first attachment feature and second attachment feature are aligned ([0060], [0061]) Maguire further teaches this alignment allows the first attachment feature to snap back into an un-flexed position (Fig. 7B) and the connection between the first and second attachment features resist the movement of the battery assembly ([0060], [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Maguire within the battery module of Fuhr and substituted the holes of the bosses of Fuhr with the first attachment features as taught by Maguire (see examiner’s diagram below), and further provided the cover of Fuhr with the second attachment features as taught by Maguire, in order to provide the housing element connected to the temperature-regulating plate in a positively locking and/or force-locking 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Further, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
However, modified Fuhr does not disclose the securing element is a plastically deformable spring element.
Ruter teaches battery cells (70 in Fig. 3) can be pushed and/or pressed into a cell-insertion openings (65 in Fig. 3) in a housing (61 in Figs. 2-3, [0052]-[0053]). Ruter teaches ridges (66 in Fig. 3) may be provided in the cell-insertion openings for better retention, which ridges may become either elastically or plastically deformed when the battery cells are inserted, thereby providing firm retention of the battery cells at the bottom of the housing ([0053]).
From the teaching of Ruter, one of ordinary skill in the art would understand that elastic and plastic deformation are functionally equivalent when it comes to providing firm retention of a structure that is desired to be held in place.


    PNG
    media_image1.png
    401
    640
    media_image1.png
    Greyscale

Annotated Fuhr Fig. 8

    PNG
    media_image2.png
    529
    892
    media_image2.png
    Greyscale

Examiner’s Diagram of Receptacle Element and Securing Element of Modified Fuhr

Regarding claim 2, modified Fuhr discloses all of the limitations of claim 1 as set forth above. While modified Fuhr does not disclose the receptacle element of the temperature-regulating plate is a groove, this is merely a change of the form or shape of the receptacle element disclosed by modified Fuhr without any change in its function. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the receptacle element of the temperature-regulating plate as a groove in order to ensure the securing of the housing element to the temperature-regulating plate with the expectation that the housing element would still be received by the receptacle element, because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

claim 3, modified Fuhr discloses all of the limitations of claim 1 as set forth above. 
Fuhr further discloses the battery module comprises a sealing element (seal 54 in Fig. 7) configured to aid in sealing the lower portions of the battery cells in the temperature-regulating plate to help retain any gases vented from the battery cells ([0049]). The sealing element of Fuhr would be expected to be located in a portion above the temperature-regulating plate and below the housing element (Fig. 7), and therefore, Fuhr discloses wherein the battery module further comprises a sealing element between the temperature-regulating plate and the housing element. 

Regarding claim 5, modified Fuhr discloses all of the limitations of claim 1 as set forth above. Fuhr further discloses temperature-regulating plate including at least one flow space (internal passage or channel 74B in Fig. 10B) configured to receive a thermal management fluid (e.g., gas or liquid) to flow therethrough (Fig. 10B, [0056], [0066]). Therefore, Fuhr discloses the temperature-regulating plate forms a flow space through which temperature-regulating fluid can flow. 

Regarding claim 6, modified Fuhr discloses all of the limitations of claim 5 as set forth above. Fuhr discloses the temperature-regulating plate forms a flow space through which temperature-regulating fluid can flow, however, the portion (lower portion of tray formed of thermally conductive plate 43, [0055]) of the temperature-regulating plate in which the flow space is formed is not disclosed to comprise a first plate element and a second plate element, which are cohesively connected to one another to form the flow space.


Regarding claim 8, modified Fuhr discloses all of the limitations of claim 1 as set forth above. Modified Fuhr discloses a temperature-regulating plate (tray 42 which is formed of thermally conductive plate 43 and upper portion 41, “thermally conductive plate 43 is the lower portion of the tray 42 and is … integrally formed with the upper portion 41 of the tray 42”, Fig. 7 and 8, [0055]) and a plurality of battery cells (electrochemical cells 24 in Fig. 7) received in a receptacle space (sockets 44 in Fig. 7) of the battery module ([0046]). The receptacle space is formed on the upper portion of the temperature-regulating plate, therefore, modified Fuhr discloses the plurality of battery cells is arranged directly on the temperature-regulating plate.

claim 11, modified Fuhr discloses all of the limitations of claim 1 as set forth above. Modified Fuhr discloses that the temperature-regulating plate forms a base of the battery module (Fig. 7). 

Regarding claim 12, modified Fuhr discloses all of the limitations of claim 1 as set forth above. Modified Fuhr discloses wherein the securing element is one of a plurality of securing elements formed by the temperature-regulating plate (as the securing elements would take places of the 8 bosses in annotated Fuhr Fig. 8 above, there would be a plurality of securing elements) and wherein the plurality of securing elements are plastically deformable spring elements.
While modified Fuhr does not disclose the plurality of securing elements are characterized in that the plurality of securing elements engage more than half of an outermost circumference of the housing element to connect the housing element to the temperature-regulating plate in a positively locking and/or force-locking manner, this is merely duplicating the plurality of securing elements. It would have been obvious to one of ordinary skill in the art to duplicate plurality of securing elements to provide wherein the plurality of securing elements engage more than half of an outermost circumference of the housing element to connect the housing element to the temperature-regulating plate in a positively locking and/or force-locking manner because the addition of more securing elements would provide a predictable result of increasing the strength of attachment and would ensure attachment even if one of multiple securing elements became damaged and failed. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

claim 13, modified Fuhr discloses all of the limitations of claim 12 as set forth above. Modified Fuhr discloses wherein the outermost circumference of the housing element is approximately rectangular (while the housing of Fuhr is not shown, it is disclosed to be connected to the top of the temperature regulating plate and because the temperature regulating plate has an approximately rectangular outermost circumference (Fig. 8), one of ordinary skill in the art would understand the housing would also necessarily have an approximately rectangular outermost circumference). While modified Fuhr does not explicitly disclose wherein the plurality of securing elements engage each of four sides of the approximately rectangular outermost circumference of the housing element, this is merely a rearrangement of the securing elements disclosed by modified Fuhr. It would have been obvious to one of ordinary skill in the art to rearrange plurality of securing elements to provide wherein the plurality of securing elements engage each of four sides of the approximately rectangular outermost circumference of the housing element because this would no more than the predictable result of firmly retain the connection between the housing element and temperature regulating plate on all four sides of the housing element. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 14, modified Fuhr discloses all of the limitations of claim 12 as set forth above. Modified Fuhr does not disclose wherein the plurality of securing elements are plasticly deformed to follow a contour of the housing element. 
However, this is merely a change of the form/shape of the securing elements, and one of ordinary skill in the art would understand that as more area of the plastically deformable spring .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Maguire et al (US 20180212292 A1) further in view of Ruter et al (US 20140322582 A1) as applied to claim 5, and further in view of Raiser et al (US 20180062226 A1).
Regarding claim 7, modified Fuhr discloses all of the limitations of claim 5 as set forth above. Modified Fuhr discloses the temperature-regulating plate forms a flow space through which temperature-regulating fluid can flow. Fuhr further discloses that the temperature-regulating plate has a first connection (inlet manifold 80 in Fig. 11A) configured for temperature-regulating fluid to flow into the flow space, a second connection (outlet manifold 81 in Fig. 11A) configured for temperature-regulating fluid to flow out of the flow space, 

Raiser teaches a battery module comprising a manifold connected to a cooling plate (Abstract, [0083]). Raiser teaches that in order to ensure leaks are avoided, seals are provided between the cooling plate and the manifold in the region of the inlets and the outlets ([0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Raiser and provided the first connection and the second connection with seals so that the first connection and the second connection are sealed with respect to the housing element, with the expectation that this modification would ensure leaks of the temperature-regulating fluid could be avoided. 


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Maguire et al (US 20180212292 A1) further in view of Ruter et al (US 20140322582 A1) as applied to claim 5, and further in view of Obasih et al (US 20160093932 A1).
Regarding claim 9 and 10, modified Fuhr discloses all of the limitations of claim 1 as set forth above. Modified Fuhr discloses the plurality of battery cells (electrochemical cells 24 in Fig. 7) are received in a receptacle space (sockets 44 in Fig. 7) of the battery module ([0046]). The receptacle space is formed on the upper portion of the temperature-regulating plate, therefore, modified Fuhr discloses the plurality of battery cells are connected to the temperature-regulating plate. However, modified Fuhr does not disclose where the plurality of battery cells are connected to the temperature-regulating plate cohesively or that the plurality of battery cells are connected to the temperature-regulating plate in an adhesively bonded manner.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Obasih within the battery module of modified Fuhr and provided a thermal adhesive to the plurality of the battery cells in order to connect them to the temperature-regulating plate cohesively and in an adhesively bonded manner with the reasonable expectation that it would lead to the successful adherence of the battery cells to the temperature-regulating plate and the adhesive would still allow the heat from the battery cells to transfer to the temperature-regulating plate. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Maguire et al (US 20180212292 A1).
Regarding claim 15, Fuhr discloses a battery module (22 in Fig. 7) comprising a plurality of battery cells (electrochemical cells 24 in Fig. 7) received in a receptacle space (sockets 44 in Fig. 7) of the battery module ([0046]). Fuhr discloses a temperature-regulating plate (tray 42 which is formed of thermally conductive plate 43 and upper portion 41, “thermally conductive plate 43 is the lower portion of the tray 42 and is … integrally formed with the upper portion 41 of the tray 42”, Fig. 7 and 8, [0055]) configured for regulating the temperature of the plurality of battery 
Fuhr discloses a housing element of the battery module that closes off the receptacle space with respect to surroundings of the battery module (“a housing or cover (not shown) to enclose and/or retain the plurality of cells 24”, [0047]).  
Fuhr discloses the temperature-regulating plate forming a receptacle element (flat section of bosses, shown in annotated Fig. 8 below) that receives a housing element and a securing element (holes of bosses, shown in annotated Fig. 8 below) that is used to connect the housing element to the temperature-regulating plate ([0047]). 
However, Fuhr does not disclose a plurality of securing elements formed by the temperature- regulating plate engage more than half of an outermost circumference of the housing element to connect the housing element to the temperature-regulating plate in a positively locking and/or force-locking manner.
Maguire teaches first attachment features (70A in Fig. 6A-7B) that protrude upwards from the sidewalls of a tray (62 in Fig. 6A-7B), but can also be molded together with other portions of the tray ([0052], [0053]). Maguire teaches that the first attachment features include a clip arm (74 in Fig. 6A and 6B) and a hook portion (81 in Fig. 6A-7B) including an overhang surface (82 in Fig. 6A-7B), and that the first attachment features mate with second attachment features (72 in Fig. 6A-7B) of a battery assembly (25 in Fig. 6A and 6B, [0057]). Maguire teaches the first attachment pieces are flexible thermoplastic and are flexible between a first and second position ([0060], [0061]). Maguire teaches when a battery assembly is placed onto the tray the first attachment features flex outward away from the battery assembly (Fig. 7A) until the first attachment feature and second attachment feature are aligned ([0060], [0061]) Maguire further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Maguire within the battery module of Fuhr and substituted the holes of the bosses of Fuhr with the first attachment features as taught by Maguire (see examiner’s diagram below), and further provided the cover of Fuhr with the second attachment features as taught by Maguire, in order to provide the housing element connected to the temperature-regulating plate in a positively locking and/or force-locking manner by a securing element formed by the temperature-regulating plate . This modification would be made because the “clip-like” attachment features as taught by Maguire are commonly known features of attachment and one of ordinary skill in the art would necessarily use this type of attachment in order to attach a cover to a temperature-regulating plate of a battery module with the reasonable expectation that it would be able to successfully attach a cover to enclose batteries in a battery module.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Further, the prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
While modified Fuhr does not disclose the plurality of securing elements are characterized in that the plurality of securing elements engage more than half of an outermost In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

    PNG
    media_image1.png
    401
    640
    media_image1.png
    Greyscale

Annotated Fuhr Fig. 8

    PNG
    media_image2.png
    529
    892
    media_image2.png
    Greyscale

Examiner’s Diagram of Receptacle Element and Securing Element of Modified Fuhr

Regarding claim 16, modified Fuhr discloses all of the limitations of claim 15 as set forth above. Modified Fuhr discloses wherein the outermost circumference of the housing element is approximately rectangular (while the housing of Fuhr is not shown, it is disclosed to be connected to the top of the temperature regulating plate and because the temperature regulating plate has an approximately rectangular outermost circumference (Fig. 8), one of ordinary skill in the art would understand the housing would also necessarily have an approximately rectangular outermost circumference). While modified Fuhr does not explicitly disclose wherein the plurality of securing elements engage each of four sides of the approximately rectangular outermost circumference of the housing element, this is merely a rearrangement of the securing elements disclosed by modified Fuhr. It would have been obvious to one of ordinary skill in the art to rearrange plurality of securing elements to provide wherein the plurality of securing elements .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al (US 20140234687 A1) in view of Maguire et al (US 20180212292 A1) further in view of Ruter et al (US 20140322582 A1).
Regarding claim 17, modified Fuhr discloses all of the limitations of claim 15 as set forth above. Modified Fuhr does not disclose wherein the plurality of securing elements are plastically deformable spring elements that are plasticly deformed to follow a contour of the housing element.
Ruter teaches battery cells (70 in Fig. 3) can be pushed and/or pressed into a cell-insertion openings (65 in Fig. 3) in a housing (61 in Figs. 2-3, [0052]-[0053]). Ruter teaches ridges (66 in Fig. 3) may be provided in the cell-insertion openings for better retention, which ridges may become either elastically or plastically deformed when the battery cells are inserted, thereby providing firm retention of the battery cells at the bottom of the housing ([0053]).
From the teaching of Ruter, one of ordinary skill in the art would understand that elastic and plastic deformation are functionally equivalent when it comes to providing firm retention of a structure that is desired to be held in place.

However, this is merely a change of the form/shape of the securing elements, and one of ordinary skill in the art would understand that as more area of the plastically deformable spring element comes into contact with the housing element, the compressive force of the securing element and the friction between the securing element and housing element would increase, therefore increasing the firm retention of the temperature regulating plate to the housing element through the securing elements. Therefore, it would be obvious to one of ordinary skill in the art to change the form/shape of the plurality of securing elements in order to provide wherein the plurality of securing elements are plasticly deformed to follow a contour of the housing element in order to gain the benefits of the compressive forces and friction between the securing element and housing element with the reasonable expectation this would lead to the firm retention of the temperature regulating plate to the housing element through the securing elements. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729